Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-9 & 11-21 filed 8/31/20 are present in this application.
2.	Applicant’s election of Group II (claims 5-9, 11 & 16-18) without traverse in the reply filed on 8/8/22 is acknowledged.
3.	Claims withdrawn:
Claims 1-4, 12-15 & 19-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
4.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), from Provisional Application 62608812, filed 12/21/2017, is acknowledged.
5.	Drawings filed 6/19/20 are acknowledged.
6.	Information Disclosure Statements filed 1/11/21 & 5/26/22 are acknowledged. Signed copies of the same are provided with this Office Action.
7.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
8.	Claims 5-9, 11 & 16-18 are objected to because of the following informalities:  Claims depend on withdrawn claims and the dependency be suitably corrected or the claims written in independent form.  Appropriate correction is required.
9.			Therapeutic protein /Pharmaceutical composition 
	Claim Rejections - 35 USC § 112, first paragraph (Enablement)
Claims 5-9, 11 & 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 5-9, 11 & 16-18 are rejected under 35 U.S.C. § 112, first paragraph, as the disclosure is enabling only for claims limited to an isolated O-glycosylated recombinant protein produced as shown in Figures 8-10, example, O-glycosylation profile of Fc-PTAEPG expressed in either CHO K1 (a) or CHO K1 GALE KO (b); or the short amino acid sequence from Thymosin-.beta.4 protein that was found to result in O-glycosylation when present N-terminally as a Thymosin-.beta.4:linkerFc-fusion protein, wherein the Thymosin-.beta.4 amino acid sequence in the fusion
protein is shown in (SEQ ID NO. 1) GSDKPDMAEIEKFDKSKLKKTETQEKNPLPSKETIEQEKQAGES, or  O-glycosylation of GLP-1:Fc fusion protein of SEQ ID Nos. 19 & 20,  and produced according to the method, does not provide enablement for any  O-glycosylated recombinant therapeutic protein (claim 5) produced according to the method of claim 1, that is drawn to - A method for producing an O-glycosylated recombinant therapeutic protein, the method comprising: a. expressing an engineered therapeutic protein in a host cell in the presence of cell culture medium, wherein i. the engineered therapeutic protein comprises at least one engineered O-linked glycosylation sequence, and ii. the cell culture medium comprises reagents for O-glycosylation, such that the at least one O-linked glycosylation sequence is covalently bound to an O-glycan in the recombinant therapeutic protein; or any polypeptide comprising an 0-linked glycosylation sequence, wherein the 0- linked glycosylation sequence comprises a sequence selected from those set forth in Table 1 (claim 8), or the pharmaceutical composition of claims 11 & 18. Claims 6-9 & 16-17 either recite the word ‘therapeutic’ or depend on a claim that recite the word ‘therapeutic’, and therefore included in the rejection. 
	Factors to be considered in determining whether undue experimentation is required, are summarized in re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988) [ Ex parte Forman [230 USPQ 546 (Bd. Pat. App. & Int. 1986)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
	It is neither taught nor any data is provided for using the numerous and some not enabled or unknown O-glycosylated recombinant therapeutic protein in pharmaceutical compositions for the treatment of any of the diseases or disorders. There is no evidence presented that any O-glycosylated recombinant therapeutic protein as produced by the said method is associated with any of the known diseases or disorders or can be treated by administering the same.  Without such a data or evidence, claims to any therapeutic protein (recombinant or not) or pharmaceutical composition comprising O-glycosylated recombinant therapeutic protein, would amount to a composition or potential drug for treatment for any disorder or disease, which is not enabled. Given the lack of direction or guidance and the nature of the invention, obtaining such a composition for one of skill in the art would be highly unpredictable. This is because the polypeptide when associated with a particular disease or disorder would be expressed differentially. Manipulating or controlling these levels depends upon the disease or disorder, and may not always be controlled by supplementing with such a polypeptide composition. Further, no guidance in provided, pertaining to the fate of the administrated polypeptide in vivo.
Although Table 2 and FIG. 1, present experimental data of a number of the sequences that resulted in high O-glycosylation, with the fusion proteins predominantly containing a single glycan (e.g. PLPTAE (SEQ ID NO: 9)) or multiple glycans (e.g. ATAEP (SEQ ID NO: 13)) but that the effect of alterations to the O-linked glycosylation site are not entirely predictable. See § [0140] of Applicant’s published application.
	It has been generally held that therapeutic/pharmaceutical composition claims should have a at least one demonstrated or art-recognized  in vivo method of treatment to be enabled.  In the absence of such a showing therapeutic/pharmaceutical composition claims are not enabled.   A mere disclosure by the applicant listing speculative or possible uses for the compound in the composition (such as in this case) is not considered to be supportive of enablement.  Incidentally,  the disclosure of a method of administering the composition to an animal  for the purpose of obtaining antibodies (for example) is not considered to be showing of a method of treatment, on the basis that the composition used would be an immunological composition and not a pharmaceutical composition.   
 	Since it is not routine in the art to engage in de novo experimentation to prepare numerous compositions where the expectation "of success is unpredictable", the skilled artisan would require additional guidance, specific to individual disorder or disease, in order to make and use O-glycosylated recombinant therapeutic protein or pharmaceutical compositions in a manner reasonably commensurate with the scope of the claims.  Without such guidance, the experimentation left to those skilled in the art is undue.
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 & 16-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent 9,187,532. 
US Patent 9,187,532 teaches sequon polypeptides, i.e. mutant polypeptide that includes a glycosylation sequence (or "exogenous O-linked glycosylation sequence"), with an amino acid sequence including one or more exogenous O-linked glycosylation sequence of the invention. In addition, the present invention provides methods of making polypeptide conjugates as well as methods of using such conjugates and their pharmaceutical compositions. The invention further provides libraries of sequon polypeptides, wherein each member of such library includes at least one exogenous O-linked glycosylation sequence of the invention. Also provided are methods of making and using such libraries. Cell culture medium and Standard Protein Separation Techniques for Purification are described. See Figures 1-6, abstract and the entire patent. 
11. 	No claim is allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940